DETAILED ACTION
This office action is in response to the application filed on 01/03/2020. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/03/2020 has been considered by the examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the amplitude of the first ripple current of the first target cascade unit" in the last lines.  There is insufficient antecedent basis for this limitation in the claim.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-11, 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Son et al. US 2017/0005472 in view of Laadjal et al. Online estimation of aluminum electrolytic Capacitor parameters using a modified Prony’s Method (Herein Laadjal).
	Regarding claim 10, Son teaches (Figures 1-7) a cascade converter (Fig. 3), comprising: a single-phase cascade module, wherein the single-phase cascade module (20 and 23) comprises a plurality of cascade units (SM), each cascade unit comprises an AC/DC conversion circuit and a bus capacitor connected in series (Fig. 4), AC sides of all AC/DC conversion circuits of each single-phase cascade module are connected in cascade to form a cascade side of the single-phase cascade module (Fig. 4), one of the plurality of cascade units of the single-phase cascade module is selected as a first target cascade unit (SM1, Fig. 7), and the first target cascade unit having a first bus 
	Son does not teach wherein the detecting circuit calculates a first equivalent series resistance and a capacitance value of the first bus capacitor according to the cascade side current and the first sampling voltage. 
	Laadjal teaches (Figures 1-25) wherein the detecting circuit (Fig. 5) calculates a first equivalent series resistance and a capacitance value of the first bus capacitor  (ESR and C) according to the cascade side current and the first sampling voltage. (Sections II- IV)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Son to include wherein the detecting circuit calculates a first equivalent series resistance and a capacitance value of the first bus capacitor according to the cascade side current and the first sampling voltage, as taught by Laadjal, to improve the operation of the converter by determining the lifetime of the capacitor. 
	Regarding claim 11, Son teaches (Figures 1-7) wherein each cascade unit further comprises a rectifier circuit (bridge, fig. 4), and the rectifier circuit is connected with the bus capacitor in series (Cm). 
	Regarding claim 14, Son teaches (Figures 1-7)  wherein another cascade unit (Sm2) is selected as a second target cascade unit from the single-phase cascade module (20) with the first target cascade unit, and the second target cascade unit has a second bus capacitor (cm), wherein the voltage sampling circuit is electrically connected with the second target cascade unit, and a voltage across the second bus capacitor is sampled by the voltage sampling circuit to obtain a second sampling voltage (Vsm(t) of Sm2), wherein the second target cascade unit and the first target cascade unit are connected in cascade (Fig. 3), and the detecting circuit (140) calculates equivalent values according to a switching signal (g(t)) from the AC/DC conversion circuit of the first target cascade unit. (For example: Par. 62-73)
	Son does not teach wherein the detecting circuit calculates a first equivalent series resistance and a capacitance value of the first bus capacitor according to the cascade side current and the first sampling voltage. 
	Laadjal teaches (Figures 1-25) wherein the detecting circuit (Fig. 5) calculates a first equivalent series resistance and a capacitance value of the first bus capacitor  (ESR and C) according to the cascade side current and the first sampling voltage. (Sections II- IV)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Son to include wherein the detecting circuit calculates a first equivalent series resistance and a capacitance value 
	Regarding claim 20, Son teaches (Figures 1-7) a cascade converter (Fig. 3) with a bus capacitor (Cm). (For example: Par. 62-73)
	Son does not teach wherein the bus capacitor of each cascade unit is an electrolytic capacitor.
	Laadjal teaches (Figures 1-25) wherein the bus capacitor of each cascade unit is an electrolytic capacitor. (Sections II- IV)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Son to include wherein the bus capacitor of each cascade unit is an electrolytic capacitor, as taught by Laadjal, because of their low price, very high volumetric efficiency, very wide voltage range, and capacity. 

Claims 12  is/are rejected under 35 U.S.C. 103 as being unpatentable over Son et al. US 2017/0005472 in view of Laadjal et al. Online estimation of aluminum electrolytic Capacitor parameters using a modified Prony’s Method (Herein Laadjal) and further in view of Peng et al. US RE37126.
	Regarding claim 12, Son teaches (Figures 1-7) the AC/DC conversion circuit is an H-bridge switching circuit (Figs. 3-4)
	Son does not teach wherein the cascade converter works at a carrier phase shifting modulation.

	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Son to include wherein the cascade converter works at a carrier phase shifting modulation, as taught by Peng, to improve the operation of the converter by determining the lifetime of the capacitor.
	Allowable Subject Matter
Claims 1-9 are allowable.
Claims 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Claim 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Reasons for Indicating Allowable Subject Matter
The following is an examiner’s statement of reasons for indicating Allowable Subject Matter: 
Claim 1; prior art of record fails to disclose either by itself or in combination:  “…selecting one of the plurality of cascade units as a first target cascade unit, the first target cascade unit having a first bus capacitor; sampling a voltage across the first bus capacitor to obtain a first sampling voltage; calculating an amplitude and a phase of a first ripple voltage across the first bus capacitor at a twice switching frequency according to the first sampling voltage; sampling a cascade side current of the single-phase cascade module corresponding to the first target cascade unit; calculating a first current according to the sampled cascade side current and a switching signal from the AC/DC conversion circuit of the first target cascade unit; calculating an amplitude and a phase of a first ripple current flowing through the first bus capacitor at the twice switching frequency according to the first current; and acquiring a first equivalent series resistance and a capacitance value of the first bus capacitor according to the amplitude and the phase of the first ripple voltage and the amplitude and the phase of the first ripple current..”
Claim 13; prior art of record fails to disclose either by itself or in combination:  “…wherein another cascade unit is selected as a second target cascade unit from the single-phase cascade module with the first cascade unit, and the second target cascade unit has a second bus capacitor, wherein the voltage sampling circuit is electrically connected with the second target cascade unit, and a voltage across the second bus capacitor is sampled by the voltage sampling circuit to obtain a second sampling voltage, wherein the detecting circuit calculates a second equivalent series resistance and a capacitance value of the second bus capacitor according to the second sampling voltage, the amplitude of the first ripple current of the first target cascade unit and a carrier phase difference between the second target cascade unit and the first target cascade unit.”
Claim 15; prior art of record fails to disclose either by itself or in combination:  “…wherein the first equivalent series resistance and the capacitance value of the first bus capacitor are calculated by an online monitoring method, and the method 
These features taken alone or in combination are neither disclosed nor suggested by the prior art of record. None of the prior art show the estimation of the capacitance and the ESR element by the process described in the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A ROSARIO-BENITEZ whose telephone number is (571)270-7888.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on 5712721838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/GUSTAVO A ROSARIO-BENITEZ/Primary Examiner, Art Unit 2838